Citation Nr: 1534950	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-23 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for postoperative residuals of a right total knee arthroplasty (TKA) from September 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2007, which, in pertinent part, denied a claim for an increased rating for right knee arthritis.  During the pendency of the appeal, in July 2010, the Veteran underwent a right TKA.  He was assigned a 100 percent evaluation for the period from July 15, 2010, to August 31, 2011, followed by the assignment of a 30 percent rating for post-operative residuals, effective September 1, 2011.  See 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055 (2014).  The issue was remanded in September 2012.

In November 2014, the Board issued a decision that, in pertinent part, denied a rating in excess of 30 percent for postoperative residuals of the right knee TKA and a TDIU.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2015 joint motion for remand (JMR), the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded as the issues of entitlement to an rating higher than 30 percent for the service-connected right knee disability, for the period beginning September 1, 2011, and entitlement to a TDIU rating.  A July 2015 Court order granted the JMR. 

As noted in the November 2014 Board decision, the issues of entitlement to an increased rating for a left knee disability and clothing allowance have been raised by the record in a January 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that the Board failed to adequately address the Veteran's lay evidence regarding pain and weakness, as reported in VA examination reports dated in May 2011 and December 2012, in stating that "[s]evere painful motion or weakness is not demonstrated."  The parties pointed to Diagnostic Code 5055, which provides for a 60 percent schedular evaluation for TKA manifested by "chronic residuals consisting of severe painful motion or weakness in the affected extremity."  The parties noted that the Veteran reported "weakness, stiffness, severe swelling, constant severe pain without flare-ups, difficulty with stairs, inability to bend or squat, and inability to fully extend or bend the right knee" in May 2011, and "soreness and pain with use" and "weakened movement" in December 2012.  Treatment records, as well as an additional examination, should be obtained to aid in assessing the level of disability present.  In this regard, the May 2011 VA examination was performed during the period in which a 100 percent evaluation was in effect following the TKA surgery, a period of time provided for the purpose of allowing full recovery from the surgery before a specific rating based on residuals is assigned.  

The parties also agreed that the Board did not adequately address the issue of entitlement to a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.).  The parties observed that the 2012 VA examiner said that Appellant's right knee condition would limit him to "sedentary work," while a Social Security Administration (SSA) decision in found the Veteran disabled under SSA laws.  SSA found that the Veteran had a high school education; past work operating machines, bartending, and collecting coins from vending equipment; and was a retired machine operator.  The parties agreed that the Board must consider evidence regarding the Veteran's education, training, and work history before adjudicating the issue of his entitlement to TDIU.  

To facilitate such a decision, the Board finds that a VA examination is warranted to determine whether the Veteran is able to secure or follow a substantially gainful occupation due to his service-connected disabilities. 38 C.F.R. § 4.16.  The Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  See Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a) ).  However, in the present appeal, an examination discussing the combined effects of all service-connected disabilities (right and left knee disabilities and deep vein thrombosis (DVT) of the left leg), especially in light of the Veteran's contentions that all of his service-connected disabilities preclude employment, would be helpful in adjudicating the issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to the claim of entitlement to TDIU.  

2.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

3.  Obtain all VA treatment records, to specifically include any pertaining to treatment and/or evaluation of right or left knee conditions, and/or DVT of the left leg, dated from January 2013 to the present, from the Cleveland VAMC and the Sandusky CBOC, and any other indicated facility.


4.  Thereafter, schedule the Veteran for appropriate VA examination(s) to address the rating for the service-connected right knee condition, and the Veteran's employability.  For each specific examination (or examination segment), all indicated tests and studies, such as X-rays, should be accomplished, and the results reviewed before the final report is completed.  Any opinion must include a complete rationale for the conclusions reached.  The claims file must be available to the examiner in conjunction with the examination(s).  

*  Right knee:  The current manifestations and severity of the Veteran's service-connected residuals of a right TKA.  All pertinent signs and symptoms necessary for rating the disability should be reported in detail.  In particular, the presence or absence of chronic severe painful motion or weakness must be reported.  Any disparity between the subjective report given by the Veteran and the objective findings must be explained, in particular as to severe painful motion and weakness.  Specifically, objective findings that tend to support or refute the level of painful motion or weakness described by the Veteran must be identified.  If limitation of motion is present, describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination, in terms of range of motion lost.  The presence and severity of any instability should also be discussed.

*  Employability: The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (postoperative residuals of total knee arthroplasties of the right and left knees and DVT of the left lower extremity), alone, render him unable to secure or follow a substantially gainful occupation, in light of his education and work background.    

5.  Then, the RO should review the claims for an evaluation in excess of 30 percent for residuals of a right TKA, beginning September 11, 2011, and entitlement to a TDIU rating, in light of all evidence of record.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

